DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed March 9, 2022, with respect to the 112 rejections of claims 6 and 23 have been fully considered and are persuasive.  The 112 rejection of January 21, 2022 has been withdrawn. 	Applicant’s arguments, see page 11, filed March 9, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of January 21, 2022 has been withdrawn.
Applicant’s arguments with respect to claim(s) 20 and 23 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of the Claims
Claims 9-10 and 16 are canceled.  Claims 12-15, and 17-19 are withdrawn.  Claims 1-8, 11, 20-25 are present for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2019/0067320) in view of Huang (US 2020/0343135) in further view of Takagi (US 2012/0280199).
Claim 20, Cho discloses (Fig. 1) a microelectronic device, comprising: 	a stack structure (G1-Gn/25, gate electrodes/insulating layers, Para [0018]) comprising tiers of alternating conductive structures and insulative structures (G1-Gn and 25 comprise tiers, Para [0018]); 		strings of memory cells (37, lower channel structures, Para [0040]) extending through the stack structure (37 extend through G1-Gn/25), the strings of memory cells (37) comprising at least a dielectric material (33, information storage pattern may including tunnel insulating layer, Para [0046]) and a channel material (34, lower channel pattern, Para [0040]) vertically extending through the stack structure (33 and 34 vertically extend through G1-Gn/25); and 	a conductive contact structure (39/61/63, conductive pad/first bit plug/sub-bit lines are conductive materials, Para [0019], [0075] in electrical communication with the channel material of a string of the strings of memory cells (39 contacts 34), the conductive contact structure (39/61/63) comprising a first portion (39) extending into the stack structure (39 extends into 25 of G1-Gn/25) and a second portion (61/63) vertically above the stack structure (61/63 are vertically above G1-Gn/25) and having a larger cross-sectional area than the at least a dielectric material and the channel material of the string (61/63 has larger lateral cross-sectional area than 33 and 34), the first portion and the second portion comprising substantially the same material composition (39 may be a metal and 61/63 may be metals, Para [0059], [0075]).	Cho does not explicitly disclose the conductive contact structure comprising a different phase of tungsten than the conductive structures of the stack structure.	However, Huang discloses (Fig. 17) a conductive contact structure (110, contact plugs, Para [0050]) with a beta and alpha phase tungsten (Para [0051]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Huang, including the specific material of the conductive contact structure to the teachings of Cho. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a conductive contact structure (i.e. contact plug). Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Furthermore, Takagi discloses (Fig. 6) conductive structure (301, second electrode, Para [0104]) in a stack structure (301/114/115/118, second electrode/interlayer insulating layer/barrier layer/third electrode, Para [0067]) comprising an alpha phase tungsten (301 comprises alpha tungsten, Para [0105]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Takagi, including the specific material of the conductive structure of a stack to the teachings of Cho. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a conductive structure of a memory stack. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	As a result Cho in view of Huang and Takagi discloses the conductive contact structure comprising a different phase of tungsten than the conductive structures of the stack structure (since the plug of Huang comprises a beta phase different than the alpha phase of the conductive structure of Ho).	Claim 21, Cho in view of Huang and Takagi discloses the microelectronic device of claim 20, wherein the conductive contact structure comprises β-phase tungsten (Huang discloses contact plug 110 may comprise beta-phase tungsten, Para [0051]).	Claim 25, Cho in view of Huang and Takagi discloses the microelectronic device of claim 20.	Cho discloses (Fig. 1) further comprising a conductive line (69, bit line made of conductive material, Para [0077]) vertically overlying the second portion (69 overlies 61/63), the second portion vertically between the first portion and the conductive line (61/63 is vertically between 39 and 69).	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2019/0067320) in view of Huang (US 2020/0343135) view of Takagi (US 2012/0280199)  in further view of Hyun (US 2011/0104869).	Claim 22, Cho in view of Huang and Takagi discloses the microelectronic device of claim 20.	Cho in view of Huang and Takagi does not explicitly disclose further comprising a dielectric material extending through the stack structure and separating a first group of strings of memory cells from a second group of strings of memory cells.	However, Hyun discloses (Fig. 11) a dielectric material (265, electrode isolation pattern, Para [0071]) extending through (265 extends through 120/260) a stack structure (120/260, insulating films/conductive patterns, Para [0054], [0064]) and separating (265 separates left 205/210 from right 205/210) a first group of strings of memory cells (left 205/210, semiconductor patterns/buried patterns, Para [0062]) from a second group of strings of memory cells (right 205/210, semiconductor patterns/buried patterns, Para [0062]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the isolation pattern of Hyun as it provides isolation between adjacent electrodes in the device (Hyun, Para [0071]).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yada (US 2015/0348984) in view of Forbes (US 2005/0133851) in further view of Cho (US 2019/0067320)	Claim 23, Yada discloses (Fig. 2) at least one microelectronic device structure comprising: 	strings of memory cells (1E of 70, semiconductor portion of memory device level, Para [0066], hereinafter “string”) extending through (string extends through 3/19) alternating levels of insulative structures (19, first insulating material, Para [0067]) and conductive structures (3, control gate electrodes made of conductive material, Para [0059]); 	pillars (1E and 102 in 50/60, lower/upper select gate device levels, Para [0053], hereinafter “pillar”) within a stack structure (50/60) comprising alternating levels of other insulative structures (50/60 have insulating layers like 19, which are not described) and other conductive structures (102, first electrode and 50 at least has one 3 and 60 has unlabeled conductive layers, Para [0053]), the pillars laterally aligned with the strings of memory cells (102 of pillar is laterally aligned with string), the other conductive structures of the pillars comprising a different material composition than the conductive structures of the strings of memory cells (the gate electrode material in select level have different material than gate electrode of control gate level, Para [0005], [0100]); and 	Yada does not explicitly disclose an electronic system, comprising: an input device; an output device; a processor device operably coupled to the input device and the output device; and a memory device operably coupled to the processor device; conductive contact structures electrically connected to a channel material vertically extending through the strings of memory cells and the pillars, the conductive contact structures having a greater lateral dimension than the strings of memory cells and comprising a different material composition than the channel material, each of the conductive contact structures at least partially extending into the stack structure.	However, Forbes discloses (Fig. 5) a memory device (500, Para [0036]) comprising: 	an input device (560, data input/output buffer circuitry, Para [0039]); 	an output device (560, data input/output buffer circuitry, Para [0039]);	a processor device (510, process controller, Para [0039]) operably coupled to the input device and the output device (510 coupled to 560, Para [0039]); and 	a memory device operably coupled to the processor device (500 couples to 510, Para [0039]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the system of Forbes to the NAND memory device of Yada as they are basic building blocks of memory devices (Forbes, Para [0042]).	Furthermore, Cho discloses (Fig. 1) conductive contact structures (39/61/63, conductive pad/first bit plug/sub-bit lines are conductive materials, Para [0019], [0075])  electrically connected (39 contacts 34) to a channel material (34, lower channel pattern, Para [0040]) vertically extending (37 vertically extends through 33/35 and pillar) through strings of memory cells (37, lower channel structures, Para [0040])  and pillars  (G1-Gn/25 pair make a pillar, hereinafter “pillar”), 	the conductive contact structures having a greater lateral dimension than the strings of memory cells (39/61/63 has a greater lateral dimension than 37) and comprising a different material composition than the channel material (34 is a semiconductor layer, 39/61/63 are conductive materials, Para [0057], [0059], [0075]) each of the conductive contact structures at least partially extending into the stack structure (each 39/61/63 has 39 which partially extends into 25 of G1-Gn/25).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the conductive contact structures of Cho as they provide connection to overlaying bit lines (Cho, Para [0018]).

Allowable Subject Matter
Claims 1-8, 11, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art of record, Cho (US 2019/0067320), Huang (US 2020/0343135), Hu (US 2021/0358890), Hyun (US 2011/0104869), Yada (US 2015/0348984), Forbes (US 2005/0133851), Takagi (US 2012/0280199), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding Claim 1 (from which claims 2-8, 11, and 24 depend), the conductive structures individually in contact with a conductive liner material; the other conductive structures directly contacting the other insulative structures
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819